Citation Nr: 0214009	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  96-24 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbar spine.

2.  Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wounds (SFW) of the back.

3.  Entitlement to an increased (compensable) rating for 
residuals of SFW of the right buttock with retained foreign 
bodies in the right thigh.

4.  Entitlement to an increased rating for residuals of a 
right shoulder injury, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from April 1965 to January 
1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from separate rating decisions originally issued by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In May 1995, the RO denied 
compensable ratings for right shoulder injury, and residuals 
of gun shot wounds (GSW) of the back and right buttock.  In 
March 1996, the RO denied service connection for 
osteoarthritis of the lumbar spine.  A hearing was held on 
March 8, 1998, in Washington, D.C., before C.W. Symanski, who 
is the member of the Board rendering the determination in 
this claim and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b)(West 1991).  The 
Board remanded this case in June 1998 for additional 
development.  In January 2002, the Winston-Salem, North 
Carolina RO assumed jurisdiction over the case.  In a 
decision dated in February 2002, the RO increased the rating 
for right shoulder disability to 20 percent disabling 
effective to the date of claim.  The case has now been 
returned to the Board for further appellate review.  Inasmuch 
as the evidence demonstrates that the veteran was wounded 
from fragments of a grenade explosion, the Board will refer 
to the injuries as resulting from shell fragment wounds 
(SFW).



The Board notes that the veteran's August 2001 VA scar 
examination demonstrated SFW scars of the right heel, right 
scalp and right forehead which are not currently service 
connected.  The Board, therefore, refers these issues to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's degenerative changes of the lumbar spine 
result from traumatic injuries during combat service.

2.  The veteran manifests a tender SFW scar at L3-L4 that is 
superficial, well-healed and results in no functional 
impairment.  He also has several other small, well-healed and 
non-tender SFW scars which result in no functional 
impairment.

3.  The veteran manifests a tender SFW scar of the right 
posterior thigh that is superficial, well-healed and causes 
no functional impairment.

4.  The veteran's right shoulder disability is manifested by 
painful motion with forward flexion to 100 degrees, mild 
weakness, mild crepitus and evidence of subluxation on 
forward extension, but absent of ankylosis, or impairment of 
the humerus by flail shoulder, false flail joint or fibrous 
union.


CONCLUSIONS OF LAW

1.  Degenerative changes of the lumbar spine were incurred 
during active service.  38 U.S.C.A. §§ 1110, 1154(b) (West 
1991); 38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. §§ 
3.303(b), 3.304 (2001).

2.  The criteria for a 10 percent rating, but no higher, for 
SFW scars of the back have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 
C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7803-7805 (2001).

3.  The criteria for a 10 percent rating, but no higher, for 
SFW scar of the right posterior thigh/buttock have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 U.S.C.A. § 5107(b) (West 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 
7803-7805 (2001).

4.  The criteria for a rating in excess of 20 percent for 
right shoulder disability have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 U.S.C.A. § 5107(b) West Supp. 2001); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a; Part 4, Diagnostic 
Codes 5200- 5202 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law requires 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim and includes other notice 
and duty to assist provisions.  See 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001).  VA has enacted 
regulations to implement the provisions of the VCAA.  66 Fed. 
Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326)).  These 
changes in law are potentially applicable to the claim on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The RO has developed this case pursuant to the VCAA.

With regard to the service connection claim, the Board shares 
the veteran's frustration in VA's inability to provide a 
clear medical opinion as to his current diagnosis, or 
diagnoses, of lumbar spine disability, and whether such 
disability was incurred in or aggravated by active service.  
For instance, the veteran has pointed out VA examination 
findings in October 1998 and August 2001, which found no x-
ray evidence of degenerative joint disease of the lumbar 
spine, conflict with previous VA and private x-ray findings 
of mild osteoarthritic and spurring changes of the lumbar 
spine (VA in June 1995), endplate degeneration of the 
vertebral motor units and moderate spondylitic changes of the 
lower lumbar vertebral bodies (Riggleman Chiropractic in 
November 1995), mild spondylosis of the lumbar spine (VA in 
January 1988) and degenerative joint disease of the 
apophyseal joints at L5-S1 (Rockingham Memorial Hospital in 
May 1998).  While x-ray examination findings are subject to 
differing individual interpretations, the October 1998 and 
August 2001 VA examination reports provide no basis to 
reconcile the discrepancies of record.  Furthermore, these 
examination reports fail to address the significance of 
abnormal EMG findings obtained by Riggleman Chiropractic in 
November 1995.  

Despite the inadequacy of medical opinions in this case, the 
Board will proceed with a decision as the service connection 
issue has been pending since 1996 and the veteran should not 
be subjected to further delay because of circumstances not 
within his control, particularly where he has provided 
competent medical evidence and opinion of current lumbar 
spine disability that is related to events during active 
service.  No harm will accrue to the veteran as it is 
determined that his claim for service connection for lumbar 
spine disability can be granted when the evidence is viewed 
in a light most favorable to him and with the application of 
the benefit of the doubt doctrine.

With regard to the increased rating claims, the RO has 
provided the veteran a Statement of the Case (SOC) and 
multiple Supplemental Statements of the Case (SSOC) advising 
him of the Reasons and Bases for denying his claims as well 
as the evidence reviewed in arriving at its determinations.  
A December 2001 SSOC advised him of the notice and assistance 
provisions of the VCAA.  In regard to these claims, the 
veteran has provided argument, testimony and medical evidence 
in support of his claims.  The RO has obtained his VA 
clinical records and, pursuant to a Board remand order dated 
in June 1998, provided him comprehensive VA examinations.  

The Board notes that, in a written statement dated in July 
1998, the veteran waived any further VA assistance in 
obtaining evidence from Drs. Helm, Moss, Riggleman and 
Bentrem.  At that time, he evidenced his frustration with the 
pace of his appeal and requested expeditious treatment of his 
remanded case.   

Based upon the above, the Board finds that VA has met the 
duty to assist and notice requirements under the VCAA.  In 
this respect, the veteran has specifically waived VA 
assistance with obtaining any further medical records, and he 
has been provided notice of the extent of development to be 
provided by VA.  Thus, the Board finds that any further 
notice pursuant to 38 U.S.C.A. § 5103 would frustrate the 
veteran's request to expedite consideration of his claim, and 
provide him with no apparent benefit.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183, 186-7 (2002).  The 
Board further finds that consideration of the provisions of 
38 C.F.R. § 4.56 would not be prejudicial to the veteran as 
he has demonstrated his actual knowledge of these provisions 
by requesting the Board to consider them.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (the Board must consider 
whether a claimant will be prejudiced by addressing a 
question that has not been addressed by the RO).  Finally, it 
is noted that the rating criteria relative to scars have 
changed during the course of this appeal; however, in view of 
the favorable action with respect to the claims, the 
veteran's right to due process of law has not been violated.  
The Board is of the opinion that no reasonable possibility 
exists that any further assistance would aid in 
substantiating his increased rating claims.

II.  Factual summary

The veteran had active service from April 1965 to January 
1967.  His induction examination, dated in April 1965, noted 
a pre-service history of "arthritis 2o to Reaction to 
Pen[icillin]."  However, his physical examination indicated 
"NORMAL" clinical evaluations of the upper extremities and 
the spine.  His Department of Defense Form 214 indicates that 
he incurred combat wound injuries to the back and buttocks on 
April 4, 1966, but his field treatment records are not 
available.  Upon separation in January 1967, he denied 
"SWOLLEN OR PAINFUL JOINTS," and his physical examination 
revealed "NORMAL" clinical evaluations of the upper 
extremities and the spine.  

On VA examination in April 1967, the veteran primarily 
complained of back and right shoulder pain.  He stated that 
he was right hand dominant, and that he incurred a grenade 
throwing injury to his right shoulder during combat.  His 
physical examination was significant for a non-adherent, non-
tender shell fragment wound (SFW) (hereinafter GSW) scar the 
size of a dime at L-2.  He also had a non-adherent, non-
tender GSW scar the size of a dime just below the buttock 
floor on the right thigh.  His shoulder movements were 
normal, but he reported a tender spot to the side of the 
midscapula.  The examiner referred to the right shoulder 
injury as a "baseball shoulder."  The examiner also noted 
that "no other orthopedic conditions found."  The diagnoses 
included SFW scars of the back and right thigh, injury to the 
right shoulder (baseball shoulder) and "general medical 
negative."

By means of a rating decision dated in June 1967, the RO 
granted service connection for residuals of GSW to the back, 
residuals of GSW to the right buttock, and residuals of right 
shoulder injury.  At that time, the RO assigned non-
compensable ratings for each disability.

In pertinent part, the record next shows the veteran's VA 
treatment for lower back pain in 1987.  At that time, he 
referred to an original in-service back injury after being 
"blown out of a foxhole" in 1966.  Thereafter, he reported 
episodic, but not completely resolved, back pain which had 
recently increased in severity.  An examination in July 1987 
was significant for muscle spasms while an examination in 
November 1987 indicated some pain radiation to the left thigh 
with diffuse pain in the left lateral area.  His x-ray 
examinations of the lumbosacral spine were negative.  
However, one examiner did note small "specks" of shrapnel 
at S1 without bony involvement.  He was diagnosed with a low 
back strain which was treated with Flexeril and bedrest.  

On VA joints examination in June 1995, the veteran reiterated 
his history of back injury following a grenade explosion.  He 
further reported in-service removal of 28 shrapnel pieces at 
a field hospital, and voluntarily rejoined his company.  His 
subsequent treatment consisted of new dressings and pain 
pills.  He indicated that a foreign body was still retained 
in his right posterior thigh.  He described his back 
condition as causing chronic pain which was muscular in 
nature.  He indicated that, due to right shoulder pain with 
use, he was unable to perform activities such as splitting 
wood and throwing overhand.  His also complained of right leg 
numbness from a pinched right sciatic nerve which he 
attributed to loose shrapnel in his pelvic bone.

On physical examination, the shrapnel entrance wounds had an 
old, well healed chicken pox mark appearance which were 
difficult to find even with the veteran's assistance.  The 
veteran indicated that the foreign bodies were small for the 
most part.  He denied pain or cosmetic complaints.  An 
examination of the lumbar spine demonstrated painful and 
limited range of motion.  There were no muscle spasms or 
abnormalities.  His straight leg testing was negative.  There 
were equal sensations of the extremities.  He had full range 
of right shoulder motion although he reported pain on 
movement.  His x-ray examinations were interpreted as showing 
a normal right shoulder, mild osteoarthritic and spurring 
changes of the lumbar spine, and a small metallic fragment 
within the soft tissues medial to the upper femur.  His 
diagnoses included very well healed, shrapnel wound to the 
back and right buttocks with presence of foreign body in the 
right upper thigh, and right shoulder arthralgia manifested 
by full range of motion with pain and negative radiographic 
findings.

In a letter dated in March 1995, William J. Hotchkiss, M.D., 
provided the following commentary regarding the veteran's 
combat injuries:

In 1966 a grenade allegedly exploded in a 
trench and [the] veteran was severely injured 
from the concussion.  This injury produced 
multiple shrapnel wounds to the back with 
extensive excoriation of the skin.  He has 
been unable to work at manual labor because 
of his war wounds.  He has a disabling injury 
to his right lower extremity due to shrapnel 
damaging his right sciatic nerve.

A lay affidavit from the veteran's servicemate, dated in 
March 1995, provided first hand knowledge that the veteran 
sustained shrapnel wounds to the back and leg on April 4, 
1966.  

A September 1995 clinical record from Dr. Hotchkiss revealed 
an impression of right sciatica.

In November 1995, the veteran underwent an evaluation for 
back, pelvis and right leg pain at Riggleman Chiropractic.  
On examination, he was unable to sit for long periods of time 
due to back pain.  His physical examination revealed a 
positive Kemp's sign for facet syndrome, positive straight 
leg test on the right at 35 degrees with posterior leg pain 
accentuated with localization to L5 level, asymmetric deep 
tendon reflexes that were diminished at the right Achilles, 
and an extremely high degree of sensitivity to mild pressure 
in palpation to the thoracolumbar and lumbar paraspinal 
muscles.  An x-ray examination demonstrated endplate 
degeneration of the vertebral motor units and moderate 
spondolytic changes of the lower lumbar vertebral bodies.  An 
electromyographic (EMG) study revealed abnormally low signals 
from the T4 to L5 spinal segments.  He was given the 
following impression:

With all reasonable medical certainty, based 
upon history and physical findings, it is my 
opinion that [the veteran] is suffering from 
chronic spinal degeneration.  EMG recordings 
further indicate the likely possibility of 
spinal stenosis.  Chronologically, it is 
reasonable to expect the initial onset of the 
condition to have been over thirty years.

Lay affidavits from the veteran's former boss and co-worker, 
dated in November 1995, indicated that, upon his return from 
Vietnam in 1967, the veteran was physically unable to rejoin 
the bowling league and work due to back and right shoulder 
disabilities.

Thereafter, a December 1995 clinical record from Dr. 
Hotchkiss revealed an impression that the veteran's 
"[s]pinal stenosis started about the time he was wounded 
(age 23 yrs)."  

During a May 1996 appearance before the RO, the veteran 
testified to his belief that he was first diagnosed with 
arthritis at the age of 12 following an allergic reaction to 
penicillin.  He described the reaction as interfering with 
his joint fluid and Vitamin A production, and required him to 
undergo chronic Vitamin A therapy.  He further testified to 
his belief that his current back disability resulted from 
combat injuries incurred in April 1966.  He recalled in-
service treatment consisting of pain pills, muscle relaxants, 
a medical profile, and an MOS change.  Post-service, he had 
been unable to perform manual labor jobs, and had been turned 
down for life insurance, due to his back disability.  He had 
right leg sciatica from the hip down which was exacerbated on 
prolonged use.  He also testified to right shoulder weakness 
on use which interfered with his ability to grasp and pick up 
heavy objects.

The record next shows a VA assessment of chronic low back 
pain in August 1996 with findings significant for decreased 
range of lumbar spine motion, positive straight leg raising 
bilaterally, 4/5 hip flexion, 4+/5 quadriceps and hamstrings 
strength, generalized tenderness and mild paraspinal spasm on 
the right.  There was no evidence of radiculopathy or 
herniated nucleus pulposus (HNP).  At that time, he was 
prescribed a transcutaneous electrical nerve stimulation 
(TENS) unit and home exercises.  A January 1998 x-ray 
examination revealed mild spondylosis of the lumbar spine.  

In March 1998, the veteran appeared and testified at a 
personal hearing before the undersigned in Washington, D.C.  
He reiterated his pre-service history of treatment for 
arthritis at the age of 12, but indicated that his records of 
treatment were unavailable.  Generally, he stated that his 
back condition bothered him prior to service, but became 
worse after his combat injury.  In-service, he recalled being 
placed on a medical profile, and having his MOS changed to a 
clerk.  His back pain, to include right leg sciatica, 
continued following his discharge from service.  With regard 
to his right shoulder disability, he complained of pain on 
use and resorting to use of his non-dominant left hand as 
much as possible for routine activities.  He was unable to 
lift heavy objects and raise his hand above his head for any 
period of time.  He indicated that the scar on his hip 
intermittently burned and stung.  He felt that his muscles, 
rather than his scars, were responsible for his lumbar spine 
and right shoulder symptoms.  

A computerized tomography (CT) scan of the lumbar spine 
conducted by VA in April 1998 was interpreted as normal.  
Medical records from Rockingham Memorial Hospital reveal that 
the veteran suffered an acute neck and back strain during an 
automobile accident in May 1998.  At that time, an x-ray 
examination demonstrated degenerative joint disease of the 
apophyseal joints of L5-S1.  A June 1998 evaluation by 
neurosurgeon Gregory A. Helm, M.D., Ph.D., included findings 
of excellent upper and lower extremity strength and 
sensation, except for slight numbness in the L5-S1 
distribution on the right.  The veteran's reflexes were 
normal.  A June 1998 clinical record from George Bentrem, 
M.D., indicated an assessment of chronic low back pain 
exacerbated by the motor vehicle accident.  Clinical records 
from Riggleman Chiropractic noted a past history of 
"military related low back pain" and treatment for lumbar 
spine sprain/strain.

In October 1998, the veteran underwent VA spine examination 
with benefit of review of his claims folder.  He continued to 
report chronic backache since his in-service injury.  Other 
than the 1998 automobile accident, he denied any post-service 
history of back injury.  His right shoulder disability caused 
him difficulty with reaching behind him and throwing 
overhand.  He sometimes felt as if the shoulder was about to 
come out of socket.  On physical examination, he demonstrated 
mild weakness of the right upper extremity with normal 
strength on the left.  The right shoulder was painful 
anteriorly with subluxation on forward extension and range of 
motion measured as 0-50 degrees of external rotation, 0-90 
degrees of internal rotation, 0-100 degrees of forward 
flexion and 0-160 degrees of abduction.  There was mild 
crepitus, and he demonstrated difficulty with removing his 
shirt.  There was neither swelling nor change in range of 
motion after exercise, and fatigability did not appear to be 
a factor.  His lumbar spine motion revealed pain on flexion 
in the entire back.  There was decreased sensation to 
pinprick on the right leg with normal sensation to soft 
touch.  He had positive straight leg raising tests at 35 
degrees on the right and 40 degrees on the left.  He was 
unable to walk on heels and toes secondary to back pain.  An 
x-ray examination of the right shoulder was interpreted as 
normal.  He was given diagnoses of history of shrapnel wound 
to back and right buttock with subjective chronic back pain.  
The examiner found no evidence of muscle involvement on 
examination.  It was noted that the wounds were well healed 
and difficult to find, but that it was least as likely as not 
that the veteran's subjective back pain could be attributed 
to his gun shot wound.  The examiner further commented that 
the veteran manifested decreased range of motion of the right 
shoulder with pain.  It was opined that pain would always 
limit function, but that such limitation depended upon 
factors such as pain tolerance.  The veteran did experience a 
decrease in function which did not improve or worsen with 
activity.

In August 2001, the veteran underwent VA spine examination 
with benefit of review of this claims folder.  He again 
reported in-service removal of shrapnel, to include one piece 
from the right posterior back, one piece from the posterior 
right scalp, and one piece from the right anterior frontal 
area.  He described the remaining shrapnel as "buck shot" 
which extended from the right shoulder blade to the right 
posterior thigh.  He reported pieces of shrapnel still 
retained in the right heel and right posterior thigh.  On 
physical examination, he had several unsightly and non-tender 
scars which included 1 x 1 centimeter scars on the right 
forehead, right posterior shoulder and right heel as well as 
a 11/2 cm long and 1 cm. wide scar on the right of T3.  He had 
two tender but unsightly scars one of which was located at 
the right of L3-L4 and measured 2 cm in length and 1 cm in 
width, and the other located on the posterior aspect of the 
right thigh which measured 2 cm in length and 1/2 cm. in width.  
His back was tender from T3-S1.  His gait revealed a limp on 
the right leg.  He complained of right thigh and back pain 
with heel and toe walking.  His straight leg tests were 
positive at 35 degrees on the right but negative on the left.  
He had decreased range of lumbar spine motion with pain that 
further decreased with fatiguing.  Light touch was decreased 
in the right lower extremity, and he reported pain throughout 
the entire right leg and foot.  X-ray examinations of the 
pelvis, right femur, thoracic spine and lumbar spine were 
reported as normal with no evidence of retained metal.  He 
was given diagnoses of status post multiple shrapnel wounds 
throughout the body and chronic sprain of the lumbosacral 
spine with x-rays negative.  

The examiner also offered opinion and comments to the 
following questions:

1.  Is there any low back disability 
attributable to either service or already 
service connected disability, to include 
retained foreign bodies?
Answer:  There are no retained foreign bodies 
noted on x-rays, in the vicinity of the lower 
back.  The veteran said that he did have 
Osteoarthritis as a child and that the active 
duty made the Osteoarthritis worse.  The only 
finding we have today is that he has a Chronic 
Sprain of his back.  All x-rays are normal.  
Thus, apparently, he had a pre-existing 
Osteoarthritis problem but no evidence of 
osteoarthritis of the lower back noted on x-
rays today.  So with no evidence of 
osteoarthritis at this time we cannot 
establish aggravation.  All we can say today 
is he has Chronic Sprain of his back.

2.  Medical evidence in the files show 
evidence of Sciatica, is the Sciatica 
experienced by the veteran more likely due to 
bony or disc pathology, currently non service 
connected, shrapnel service connected, muscle 
swelling, other pathology, or some combination 
of the above?  If combination is any factor 
attributable to service connected disability, 
which ones?  In any case, please diagnose the 
clinical entity causing complaints of 
sciatica.
Answer:  The veteran has only a Chronic Back 
sprain and he does complain of sciatica pain 
and does have a positive straight leg test on 
the right.  It would be pure speculation on my 
part to say what caused the sciatica?  More 
likely than not, the sciatica is caused by 
some pressure on the sciatic nerve to the 
right leg and foot.  X-rays of the back were 
perfectly normal.  There is no evidence of 
disc problems and there is no evidence of any 
bony pathology.  There is also no evidence of 
any shrapnel.  Complaints of sciatica are 
subjective complaints and the diagnosis of the 
sciatica is made by simply raising the right 
leg and the veteran says that he has pain in 
the right, posterior thigh to the right foot.  
What causes the pain is entirely speculative, 
particularly when all other findings are 
normal.

3.  Is there any residual disability other 
than scars associated with the shell fragment 
wounds of the back, the right thigh, buttocks 
such as neurologic, muscular or orthopedic? 
Answer:  There is no residual disability other 
than the scars associated with the shell 
fragment wounds of the back, the right thigh 
and buttock.  There is no neurologic, muscular 
or orthopedic residuals associated with the 
scars from the shell fragment wounds.

4.  Did the arthritis due to antibiotic use 
noted on induction, undergo any permanent 
worsening during service?
Answer:  No.

If so:

A.  Explain how this can be in light of lack 
of findings on separation examination?
Answer:  My answer was no to the question and 
that explains why there were no findings on 
separation examination, simply the fact that 
antibiotic use "causing my arthritis" did 
not worsen during Service.  Thus, the lack of 
findings on the separation examination were 
purely due to the fact that he did not have 
any findings.
B.  Tell me, was there worsening beyond the 
worsening that would be part of the normal 
disease process?
Answer:  There was no worsening.

C.  Skin examiner:
1.  How many scars of the shell fragment 
wounds, back, buttock, right thigh are there?
Answer:  Six.

2.  What are their measurements?
Answer:  Please see above.

3.  Which, if any, of the scars are tender to 
palpation [or] otherwise objectively painful?
Answer:  None of the scars are objectively 
painful.  The scar on right scalp was not 
tender.  The scar on the right shoulder was 
not tender.  The scar to the right of T3 was 
not tender.  The scar to the right of L3-L4 
was tender.  The scar on the posterior, right 
thigh was tender.  The scar on the posterior, 
right heel was tender.

4.  What functional impairment, if any, do the 
scars cause?
Answer:  The scars cause no functional 
impairment.

III.  Service connection - lumbar spine disability

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of wartime military service.  38 U.S.C.A. § 1110 
(West 1991).  A veteran will be considered to have been in 
sound condition when examined, accepted and enrolled in 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  38 C.F.R. 
§ 3.304(b) (2001).

The evidentiary burden for establishing that an injury or 
disease was incurred in or aggravated by combat service has 
been relaxed.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (2001).  Lay or other evidence that an injury or 
disease was incurred in or aggravated by combat service will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions, or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.  Id.  In 
aggravation claims, the standard is further relaxed by 
accepting lay assertions of symptomatic manifestations of a 
pre-existing disease or injury during or proximately 
following action with the enemy as establishing aggravation 
of a disability.  38 C.F.R. § 3.306(b)(2) (2001).  Once this 
showing has been made, the government has the burden to rebut 
by clear and convincing proof that there has been no increase 
in the severity of the preexisting condition.  Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

In evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001).

The Board first notes that there is no competent evidence of 
record that the veteran manifested osteoarthritis of the 
lumbar spine upon induction into service.  The notation of 
"arthritis 2o to Reaction to Pen[icillin]" on the veteran's 
induction examination is merely a lay account of what a 
doctor purportedly told him at the age of 12.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995); Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (lay account of physician diagnosis 
holds little, if any probative value).  The induction 
examination itself indicated a "NORMAL" clinical evaluation 
of lumbar spine, and no x-ray examination was conducted.  VA 
examination conducted three months following the veteran's 
separation from service also revealed no objective evidence 
of osteoarthritis of the lumbar spine.  Furthermore, a review 
of the veteran's testimony of record suggests that his 
understanding of his actual pre-service diagnosis is far from 
certain.  On the particular facts of this case, the 
examiner's notation cannot be considered a medical diagnosis 
and holds little, if any, probative value as to pre-service 
disability.  Warren, 6 Vet. App. at 4; Robinette v. Brown, 8 
Vet. App. 69 (1995).  Therefore, the Board must presume that 
the veteran entered service in sound condition.  38 C.F.R. 
§ 3.304(b) (2001).

The Board next notes that the veteran's testimony establishes 
two separate injuries to the lumbar spine while engaging in 
combat with enemy.  His SFW injury by grenade explosion is 
confirmed by clinical evidence of residual scarring at L2 and 
L3-L4 as well as 1987 VA x-ray examination findings of small 
specks of shrapnel at S1 without bony involvement.  His 
claimed trauma related injury by being "blown" out of a 
foxhole due to a grenade explosion is consistent with his 
known combat experiences.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (2001).  The veteran's credible 
testimony and lay history provided since his initial VA 
examination in April 1967 establishes continuity of low back 
pain since his discharge from service.  38 C.F.R. § 3.303(b) 
(2001).

The question, therefore, is whether the veteran incurred a 
lumbar spine disability as a result of his in-service combat 
injury.  On the one hand, Dr. Hotchkiss and Riggleman 
Chiropractic have provided assessments that the veteran 
manifests a chronic lumbar spine disability, manifested by 
chronic low back pain, damage to the right sciatic nerve and 
possibly spinal stenosis, as a result of his in-service 
injuries.  These opinions are based on physical examination 
of the veteran as well as x-ray findings of degenerative 
changes of the lumbar spine and abnormal EMG findings from 
the T4 to the L5 spinal segments.  Additionally, a VA 
examiner in October 1998 found that it was as likely as not 
that the veteran's subjective back pain could be attributed 
to his SFW injury, but the examiner otherwise offered no 
diagnosis of an objectively demonstrated lumbar spine 
disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001) (noting in dictum that a medical 
opinion linking a diagnosis of "pain" to an in-service 
injury would present an interesting, indeed perplexing, 
question as to whether service connection could be granted 
for pain alone).  

One the other hand, the VA examiner in August 2001 found no 
evidence of neurologic, muscular or orthopedic residuals 
associated with the scars from the shell fragment wounds.  He 
offered a diagnosis of chronic back strain, and indirectly 
indicated that such disability was not related to in-service 
injury.  The examiner also found no x-ray evidence of 
degenerative joint disease nor objective evidence of right 
leg sciatica.  However, the examiner did not explain how he 
arrived at this conclusion as the medical records that were 
before him at the time of examination included 4 separate 
examination reports, two of which were produced by VA, which 
found x-ray evidence of degenerative joint disease and 
spondylosis of the lumbar spine.  Additionally, the examiner 
did not explain the significance of abnormal EMG readings 
from the T4 to the L5 spinal segments found by Riggleman 
Chiropractic in November 1995.

On this evidence, the Board first finds that the veteran 
incurred traumatic injuries to the lumbar spine during combat 
service.  38 U.S.C.A. § 1154(b) (West 1991).  The Board next 
finds that the veteran has established continuity of 
symptomatology since his separation from service.  38 C.F.R. 
§ 3.303(b) (2001).  The Board finally resolves reasonable 
doubt in favor of the veteran by finding that his 
degenerative changes of the lumbar spine were incurred as a 
result of his in-service combat injuries.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001).  His claim for service 
connection for degenerative changes of the lumbar spine, 
therefore, is granted.

IV.  Increased ratings

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2001).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2001).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2001).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

Generally, residuals of gunshot and shell fragment wounds are 
evaluated on the basis of the following factors:  The 
velocity, trajectory and size of the missile which inflicted 
the wounds; extent of the initial injury and duration of 
hospitalization; the therapeutic measures required to treat 
the disability; and current objective clinical findings.  
38 C.F.R. § 4.56 (2001).  All such evidence serves to define 
slight, moderate, moderately severe, and severe muscle 
injuries due to gunshot wounds or other trauma.  Id.  In this 
case, it should be noted at the outset that there is no 
evidence of residual muscle damage involving any of the shell 
fragment wounds involving the right buttock/thigh area or the 
low back area other than the disabling residuals of the low 
back condition granted service connection previously in this 
decision.  Any disability associated with that injury must be 
rated initially by the agency of original jurisdiction.  
Accordingly, this decision will be limited to the disability 
involving the residual scarring.

The severity of a scar disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.118.  
A scar is rated according to location, type, and 
characteristics.  In pertinent part, the provisions of 
Diagnostic Code 7803 provide for a 10 percent rating for a 
scar which is superficial and poorly nourished with repeated 
ulceration.  Under Diagnostic Code 7804, a scar that is 
tender and painful on objective demonstration warrants a 10 
percent rating.  A scar may also be rated based upon 
limitation of function of the part affected under Diagnostic 
Code 7805.  Separate ratings may be assigned based upon 
appearance, healing, and/or impairment of function of the 
part affected.  Esteban v. Brown, 6 Vet. App. 259 (1994).  As 
previously noted, the criteria concerning scars has recently 
changed; however, for the purposes of this case, it would 
appear beneficial to rate the scars under the older criteria 
as higher evaluations are deemed to be in order.  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West Supp. 2001).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

The new regulatory provisions promulgated by VA includes the 
following definitions of the competency of evidence: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or 
circumstances and conveys matters that can be 
observed and described by a lay person."

66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)).

A.  Residuals of SFW to the back

The RO has assigned a non-compensable disability evaluation 
for residuals of SFW to the back.  VA examination in August 
2001 demonstrated a tender, but apparently not objectively 
painful, scar at L3-L4.  In the Board's opinion, the 
veteran's tender SFW scar at L3-L4 more approximates the 
criteria for a 10 percent rating under Diagnostic Code 7804.  
38 C.F.R. § 4.7 (2001).  This is the maximum rating under 
this diagnostic code.  The remainder of the SFW scars of the 
back are not shown to be tender nor painful.

The evidence demonstrates a SFW scar at L2-L4 which measures 
2 cm. in length and 1 cm. in width, and a SFW scar at L2 
which is about the size of a dime.  There are other SFW scars 
which are barely perceptible to view.  These scars are 
neither unsightly nor manifest poor nourishment and/or 
ulceration.  The preponderance of the evidence, therefore, is 
against a separate rating under Diagnostic Code 7803.

The Board must also consider whether a separate rating is 
warranted for functional impairment caused by the scars 
pursuant to 7805.  In August 2001, a VA examiner provided 
opinion that the SFW scars resulted in no functional 
impairment.  A VA examiner in 1998 attributed the symptom of 
"back pain" as an SFW residual but not to the actual scar 
itself.  The Board finds that a separate rating for 
functional impairment due to the SFW scars themselves is not 
in order.  In August 2001, a VA examiner provided opinion 
that the SFW resulted in no neurologic, muscular or 
orthopedic residuals.


B.  SFW of right buttock with retained foreign body in the 
right thigh

The RO has assigned a non-compensable disability evaluation 
for residuals of SFW of the right buttock with retained 
foreign bodies in the right thigh.  VA examination in August 
2001 demonstrated a tender, but apparently not objectively 
painful, scar on the posterior aspect of the right thigh.  In 
the Board's opinion, the veteran's tender SFW scar of the 
right thigh more approximates the criteria for a 10 percent 
rating under Diagnostic Code 7804.  This is the maximum 
rating under this diagnostic code.

The evidence of record shows that the right thigh SFW scar, 
which measures 2 cm. in length and 1/2 cm. in width, is 
negative for poor nourishment and/or ulceration.  A VA 
examiner has described its appearance as "unsightly."  The 
preponderance of the evidence, therefore, is against a 
separate rating under Diagnostic Code 7803.

The Board must also consider whether a separate rating is 
warranted for functional impairment pursuant to 7805.  In 
August 2001, a VA examiner provided opinion that the SFW scar 
resulted in no functional impairment.  Therefore, a separate 
rating for functional impairment due to the SFW scar itself 
is not in order.    The benefit of the doubt has been applied 
in the veteran's favor.  38 U.S.C.A. § 5107(b) (West Supp. 
2001).

C.  Right shoulder

In this case, the RO has assigned a 20 percent rating for 
right shoulder disability effective to the date of claim.  
The RO has rated the veteran's right shoulder disability as 
analogous to infrequent episodes of recurrent dislocation of 
the scapulohumeral joint with guarding of movement only at 
the shoulder level under Diagnostic Code 5202.  A 30 percent 
rating would be warranted for ankylosis of scapulohumeral 
articulation (major) intermediate between favorable and 
unfavorable (Diagnostic Code 5200), limitation of motion of 
the arm (major) midway between side and shoulder level 
(Diagnostic Code 5201), or frequent episodes of recurrent 
dislocation of the scapulohumeral joint (major) with guarding 
of all arm movements or malunion of the humerus with marked 
deformity (Diagnostic Code 5202).  A higher rating still 
under Diagnostic Code 5202 would require impairment of the 
humerus by loss of head (flail shoulder), nonunion (false 
flail joint) or fibrous union.  Full range of motion of the 
shoulder is measured from 0 degrees to 180 degrees in 
extension, shoulder abduction from 0 to 180 degrees, and 
external and internal rotation from 0 to 90 degrees.  
38 C.F.R. § 4.71a, Plate I (2001).

In this case, there is no evidence, or claim, of ankylosis.  
As such, an increased rating is not warranted under 
Diagnostic Code 5200.  See Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 91 (27th ed. 1988) (ankylosis refers to immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure).

The range of motion of the right shoulder has not been shown 
to be limited to midway between side and shoulder level at 
any time during the appeal period.  For instance, the October 
1998 VA examination demonstrated right shoulder range of 
motion measured as 0-50 degrees of external rotation, 0-90 
degrees of internal rotation, 0-100 degrees of forward 
flexion and 0-160 degrees of abduction.  See 38 C.F.R. 
§ 4.71a, Plate I (2001).  VA opinion establishes decreased 
range of right shoulder motion and function with pain that 
does not improve or worsen with activity.  There is no 
evidence of fatigability.  In the Board's opinion, this 
additional functional impairment falls well short of limiting 
range of motion midway between side and shoulder level when 
the principles of 38 C.F.R. §§ 4.40 and 4.45 are considered.  
Thus, an increased rating under Diagnostic Code 5201 is not 
warranted.

Finally, the veteran reports occasional episodes where his 
right shoulder feels ready to come out of joint, but he has 
not claimed any actual episodes of dislocations.  There is 
some evidence of subluxation on forward extension, mild 
weakness and mild crepitus of the right shoulder, but the 
evidence does not establish impairment of the humerus by 
flail shoulder, false flail joint or fibrous union.  
Accordingly, the evidence of record preponderates against an 
increased rating under Diagnostic Code 5202.  In summary, the 
Board finds that the evidence of record preponderates against 
a rating in excess of 20 percent for right shoulder 
disability.  The evidence in this case is not so evenly 
balanced as to require application of the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 
C.F.R. § 4.3 (2001).

Finally, the Board notes that it is precluded by regulation 
from assigning an extra- schedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, see Floyd v. Brown, 9 
Vet. App. 88 (1996), and may address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of the VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  In this case, the evidence of 
record reveals that the veteran is retired, and there is no 
allegation that his service connected disabilities have 
markedly interfered with employment.  Furthermore, he has not 
required any hospitalizations during the appeal period.  
Thus, the Board does not find that the veteran's 
symptomatology presents such an unusual or exceptional 
disability picture as to require referral of the claim by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service.  See 38 C.F.R. § 3.321(b)(1) (2001); Bagwell 
v. Brown, 9 Vet. App. 337 (1996).


ORDER

Service connection for degenerative changes of the lumbar 
spine is granted, subject to regulations governing awards of 
monetary benefits.

A 10 percent rating for SFW scar at L3-L4 is granted, subject 
to regulations governing awards of monetary benefits.

A 10 percent rating for SFW scar of the right posterior thigh 
is granted, subject to regulations governing awards of 
monetary benefits.

A rating in excess of 20 percent for right shoulder 
disability is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

